Citation Nr: 1749011	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for spondylolisthesis with arthritis of thoracolumbar spine; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for sciatic radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to January 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The August 2009 Board decision that denied the Veteran's claim for entitlement to service connection for a low back disorder claimed as spondylolisthesis was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the August 2009 Board decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for spondylolisthesis with arthritis of thoracolumbar spine. 

3.  The Veteran's spondylolisthesis with arthritis of thoracolumbar spine was not incurred in service and is not related to active service.  

4.  The Veteran's sciatic radiculopathy of the left lower extremity was not incurred in service and is not related to active service.  


CONCLUSIONS OF LAW

1.  The April 2009 Board decision that denied the Veteran's claim for entitlement to service connection for a low back disorder claimed as spondylolisthesis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for spondylolisthesis with arthritis of thoracolumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for spondylolisthesis with arthritis of thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4.  The criteria for service connection for sciatic radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran filed an original claim for service connection in May 2003 for spondylolisthesis that was denied in an April 2009 Board decision.  The April 2009 decision became final as the Veteran did not submit an appeal or additional evidence within the applicable time period.  Most recently, a petition to reopen the claim for a low back disorder was submitted in April 2014.  New evidence submitted since the final April 2009 decision includes an April 2014 private opinion from ARNP T.W. and Dr. D.D. and a July 2015 private opinion from Dr. A.D. indicating that the Veteran has a current disability of spondylolisthesis that is linked to an in-service injury.  As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.

III.  Legal Criteria for Service Connection 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b) (2016).  Where a Veteran served ninety days or more of active service, certain chronic diseases such as arthritis may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  

a.  Spondylolisthesis with Arthritis of Thoracolumbar Spine

The first element of service connection is met because there is evidence that the Veteran has current diagnoses of spondylolisthesis and degenerative disc disease, according to the April 2014 private medical opinion and the January 2015 VA examination.  Though the Veteran has a history of a congenital defect in the form of spina bifida occulta, the Board finds that there is no medical evidence of a current diagnosis of spina bifida occulta.  See July 2008 VA MRI Imaging; January 2009 VA Examination.  As such, entitlement to service connection for spina bifida occulta is not warranted.  

The second element of service connection is met because there is evidence of an in-service injury.  STRs indicate that the Veteran injured his back while playing soccer in November 1958 and January 1959 reports note sacralization of the lumbosacral spine with spina bifida occulta and bilateral spondylosis and spondylolisthesis.  An additional back injury was noted in January 1961 from playing basketball.  

The third element of service connection requires medical evidence of a nexus.  The record contains competing medical nexus opinions, to include a June 2008 VA examination, a January 2015 VA examination, a July 2013 private opinion from spine practitioner T.W. and Dr. D.D., and a July 2015 private opinion from Dr. A.D.  

A June 2008 VA examiner determined that it was more likely that the Veteran's low back pain was due to degenerative changes of spine that are most likely multifactorial to include advancing age and chronic running, and less likely from a distant soccer injury during the military.  In July 2008, the examiner provided an addendum opinion, noting that the July 2008 MRI showed no evidence of spondylolisthesis or spina bifida, and that spondylolisthesis would not show normal alignment of the lumbar spine, but rather a forward slip of one vertebra over another.  Following review of the MRI, the examiner again concluded that it was more likely that the Veteran's current low back pain was related to degenerative changes due to advancing age and chronic running.  A January 2015 VA examiner opined that the Veteran's spondylolisthesis was not permanently aggravated by active service because the remainder of STRs after the 1959 injury are silent for treatment for a chronic thoracolumbar disability which indicates that the congenital condition of spina bifida returned to its former, pre-existing level by treatment and that the spondylolysis is not consistent with traumatic fracture from soccer because the Veteran was able to return to usual duties shortly after receiving treatment.  The January 2015 examiner additionally opined that the Veteran's degenerative lumbar spondylosis is a stand-alone entity that was not due to or aggravated by active service and, instead, is due to age-related changes.  He reviewed the July 2013 private opinion and stated that though it appeared to be carefully considered, it did not cite to any medical literature.  

The July 2013 private opinion found that it was more likely than not that the Veteran's complaints of low back pain and limitations in movement were directly caused, if not at least aggravated, by his injury in 1959 and that the Veteran's degenerative changes were expected for his age, but were also combined with the initial injury in 1959.  The July 2015 private opinion noted that the Veteran had stenosis and spondylolisthesis and after a review of military and medical records, found that the injury to the Veteran's lumbar spine at the L5-S1 level is directly related to the injury received while in service.  

Having reviewed the record, the Board finds that the most probative evidence indicates that the Veteran's spondylolisthesis and arthritis are not related to service.  The July 2013 and July 2015 private opinions contain little supporting rationale, did not cite to the medical literature or principles that were used to formulate the opinions, and did not address the length of time between separation and the Veteran's first recorded instance of medical treatment.  In contrast, the June 2008 and January 2015 VA examinations relied on the claims file, cited to medical literature, described general medical principles, included a review of the July 2013 opinion, and are generally supported by the remaining medical evidence of record.  Indeed, after the Veteran's in-service soccer and basketball injuries were treated, the Veteran's subsequent STRs were largely silent for additional treatment of a thoracolumbar disability.  December 1963, December 1964, and November 1965 clinical evaluations of the spine were normal.  Additionally, the Veteran did not seek medical treatment for his back pain until at least 38 years after service, and even then, it was noted that he was not limited and was able to swim more than 1 mile, walk 9 holes of golf, and play tennis.  See August 2003 VA Record; December 2003 VA Record.  Further, a disability was not shown by the November 2005 X-ray films.  Though lay statements of record indicate that the Veteran first experienced low back pain in service and since service, the authors of the lay statements have not been shown to possess the medical expertise required to render opinions on the etiology of the Veteran's disabilities.  As such, the lay statements of the record are less probative than the medical evidence of record.  In light of the above, the third element of service connection is not met, and the claim fails on this basis.  As discussed, the most probative evidence of record also does not indicate that the Veteran's arthritis became disabling to a compensable degree within one year of separation nor is there a showing of continuity of symptoms since service.  

Consequently, service connection for spondylolisthesis with arthritis of thoracolumbar spine must be denied.  

b.  Radiculopathy of Left Lower Extremity 

The first element of service connection is met because there is evidence that the Veteran has current diagnosis of radiculopathy, per the July 2015 private opinion.  The second element of service connection is also met because there is evidence of an in-service soccer injury, as previously noted.  However, the third element of service connection is not met as the preponderance of the medical evidence does not support that the Veteran's radiculopathy is related to service.  Though the July 2013 and July 2015 private opinions contain positive nexus opinions, the Board notes that these opinions are premised on the finding that the Veteran's spondylolisthesis is service-connected.  Indeed, the July 2013 opinion found that the current complaints of low back pain with radiculopathy into the left lower extremity were directly caused and/or aggravated by the 1959 injury and the July 2015 opinion noted concluded that the Veteran's injury to his lumbar spine at L5-S1 level is directly related to the in-service injury.  As noted above, the Veteran's spondylolisthesis with arthritis of thoracolumbar spine is not related to service and, consequently, service connection is not warranted on the basis of secondary service connection.  See 38 C.F.R. § 3.310.  Further, there is no medical evidence of record linking the Veteran's radiculopathy, by itself, as due to service.  As such, the Hickson elements have not been met.  Accordingly, service connection for radiculopathy of the left lower extremity must be denied. 


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a low back disorder claimed as spondylolisthesis is warranted and, to this extent only, the appeal is granted. 

Entitlement to service connection for spondylolisthesis with arthritis of thoracolumbar spine is denied.  

Entitlement to service connection for sciatic radiculopathy of the left lower extremity is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


